DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered. 
Response to Amendment
3.	The outstanding rejections of Claims 1-20 under 35 U.S.C. 103 are withdrawn in light of Applicant's amendment to Claims 1, 5, 9, and 13 filed on July 27, 2022.	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (U.S. Patent Application Publication # 2020/0351690 A1), in view of the R1-1900489 document (“UE-to-UE CLI measurement and reporting”, January 21st- January 25th, 2019), and the R1-1801798 document (“UE-to-UE measurement for cross-link interference mitigation”, February 26- March 2, 2018).
Regarding claim 1, Zhu et al. teach a method performed by a terminal (Fig.4 @ 410) in a communication system (Fig.2-4), the method comprising: 
receiving, from a base station (Fig.4 @ 405), a measurement object configuration for a cross link interference (CLI) measurement and a report configuration (Fig.4 @ 420),  and
transmitting, to the base station (Fig.4 @ 405), a measurement result for the CLI measurement including third information on the RSRP of the SRS based on the report configuration. (Fig.4 @ 430)
However, Zhu et al. fail to explicitly teach wherein the measurement object configuration including includes a sounding reference signal (SRS) resource configuration for the CLI measurement, 
wherein the SRS resource configuration includes first information on an SRS resource for the CLI measurement and second information on a downlink bandwidth part (BWP) associated with for the SRS resource; 
identifying a reference signal received power (RSRP) of an SRS received on the SRS resource by performing a measurement on the SRS resource based on the SRS resource configuration; and
The R1-1900489 document teaches a method wherein the measurement object configuration including includes a sounding reference signal (SRS) resource configuration for the CLI measurement (read as use SRS for L3 UE-to UE measurement (Section 3.2, page 3) For example, “Current SRS configuration framework can be reused for CLI-RS configuration.”(Section 3.2, page 3)), 
wherein the SRS resource configuration (read as CLI-RS) includes first information on an SRS resource for the CLI measurement and second information on a downlink bandwidth part (BWP) associated with for the SRS resource (read as “UE could be configured with one or more CLI-RS resource sets. Each CLI-RS resource set could contain one or more CLI-RS resources. A CLI-RS resource could have the following fields: ID, CLI-RS resource mapping, CLI-RS sequence index, measurement frequency band, periodicity, offset, etc.”(Fig.3; Section 3.3, page 3));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the SRS configuration framework for CLI-RS configuration as taught by the R1-1900489 document with the devices as taught by Zhu et al. for the purpose of enhancing CLI packet architectures by devices in an communication network.
However, Zhu et al. and the R1-1900489 document fail to explicitly teach identifying a reference signal received power (RSRP) of an SRS received on the SRS resource by performing a measurement on the SRS resource based on the SRS resource configuration;
The R1-1801798 document teaches a method for identifying a reference signal received power (RSRP) of an SRS received on the SRS resource by performing a measurement on the SRS resource based on the SRS resource configuration (read as “Comb-like detection shall be supported in UE-to-UE CLI-RSRP measurement. 
– Reusing the configuration of SRS resources for IMR can be considered”(Section 3.2, page 6));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for detecting SRS-RSRP for a UE-UE CLI measurement as taught by the R1-1801798 document and the SRS configuration framework for CLI-RS configuration as taught by the R1-1900489 document with the devices as taught by Zhu et al. for the purpose of improving interference coordination by devices in an communication network.
Regarding claim 5, Zhu et al. teach a method performed by a base station (Fig.4 @ 405) in a communication system (Fig(s).2-4), the method comprising: 
transmitting, to a terminal (Fig.4 @ 410), a measurement object configuration for a cross link interference (CLI) measurement and a report configuration (Fig.4 @ 420), and
receiving, from the terminal (Fig.4 @ 410), a measurement result for the CLI measurement including third information on a reference signal received power (RSRP) of a sounding reference signal (SRS) received on the SRS resource (Fig.4 @ 430), 
However, Zhu et al. fail to explicitly teach wherein the measurement object configuration including includes a sounding reference signal (SRS) resource configuration for the CLI measurement, 
wherein the SRS resource configuration includes first information on an SRS resource for the CLI measurement and second information on a downlink bandwidth part (BWP associated with (BWP) for the SRS resource; and
wherein the RSRP of the SRS is based on a measurement on the SRS resource, and
wherein the measurement on the SRS resource is based on the SRS resource configuration.
The R1-1900489 document teaches a method wherein the measurement object configuration including includes a sounding reference signal (SRS) resource configuration for the CLI measurement (read as use SRS for L3 UE-to UE measurement (Section 3.2, page 3)), 
wherein the SRS resource configuration (read as CLI-RS) includes first information on an SRS resource for the CLI measurement and second information on a downlink bandwidth part (BWP) associated with for the SRS resource (read as “UE could be configured with one or more CLI-RS resource sets. Each CLI-RS resource set could contain one or more CLI-RS resources. A CLI-RS resource could have the following fields: ID, CLI-RS resource mapping, CLI-RS sequence index, measurement frequency band, periodicity, offset, etc.”(Fig.3; Section 3.3, page 3));
wherein the measurement on the SRS resource is based on the SRS resource configuration. (read as “Current SRS configuration framework can be reused for CLI-RS configuration.”(Section 3.2, page 3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the SRS configuration framework for CLI-RS configuration as taught by the R1-1900489 document with the devices as taught by Zhu et al. for the purpose of enhancing CLI packet architectures by devices in an communication network.
However, Zhu et al. and the R1-1900489 document fail to explicitly teach wherein the RSRP of the SRS is based on a measurement on the SRS resource,
The R1-1801798 document teaches a method wherein the RSRP of the SRS is based on a measurement on the SRS resource, (read as UE-to-UE CLI-RSRP measurement (Section 3.2, page 6) For example, “Comb-like detection shall be supported in UE-to-UE CLI-RSRP measurement. 
– Reusing the configuration of SRS resources for IMR can be considered”(Section 3.2, page 6));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for detecting SRS-RSRP for a UE-UE CLI measurement as taught by the R1-1801798 document and the SRS configuration framework for CLI-RS configuration as taught by the R1-1900489 document with the devices as taught by Zhu et al. for the purpose of improving interference coordination by devices in an communication network.
Regarding claim 9, Zhu et al. teach a terminal (Fig.4 @ 410 and Fig.8 @ 805) in a communication system (Fig(s).2-4 and 8), the terminal (Fig.4 @ 410 and Fig.8 @ 805) comprising:
a transceiver (Fig.4 @ 410; Fig.8 @ 820); and 
a controller (Fig.4 @ 410; Fig.8 @ 840) coupled with the transceiver (Fig.4 @ 410; Fig.8 @ 820) and configured to: 
receive, from a base station (Fig.4 @ 405), a measurement object configuration for a cross link interference (CLI) measurement and a report configuration (Fig.4 @ 420), and 
transmit, to the base station (Fig.4 @ 405), a measurement result for the CLI measurement including third information on the RSRP of the SRS based on the report configuration. (Fig.4 @ 430)
However, Zhu et al. fail to explicitly teach wherein the measurement object configuration including includes a sounding reference signal (SRS) resource configuration for the CLI measurement, 
wherein the SRS resource configuration includes first information on an SRS resource for the CLI measurement and second information on a downlink bandwidth part (BWP) associated with for the SRS resource; 
identify a reference signal received power (RSRP) of an SRS received on the SRS resource by performing a measurement on the SRS resource based on the SRS resource configuration; and
The R1-1900489 document teaches a method wherein the measurement object configuration including includes a sounding reference signal (SRS) resource configuration for the CLI measurement (read as use SRS for L3 UE-to UE measurement (Section 3.2, page 3) For example, “Current SRS configuration framework can be reused for CLI-RS configuration.”(Section 3.2, page 3)), 
wherein the SRS resource configuration (read as CLI-RS) includes first information on an SRS resource for the CLI measurement and second information on a downlink bandwidth part (BWP) associated with for the SRS resource (read as “UE could be configured with one or more CLI-RS resource sets. Each CLI-RS resource set could contain one or more CLI-RS resources. A CLI-RS resource could have the following fields: ID, CLI-RS resource mapping, CLI-RS sequence index, measurement frequency band, periodicity, offset, etc.”(Fig.3; Section 3.3, page 3));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the SRS configuration framework for CLI-RS configuration as taught by the R1-1900489 document with the devices as taught by Zhu et al. for the purpose of enhancing CLI packet architectures by devices in an communication network.
However, Zhu et al. and the R1-1900489 document fail to explicitly teach the step to identify a reference signal received power (RSRP) of an SRS received on the SRS resource by performing a measurement on the SRS resource based on the SRS resource configuration;
The R1-1801798 document teaches a method to identify a reference signal received power (RSRP) of an SRS received on the SRS resource by performing a measurement on the SRS resource based on the SRS resource configuration (read as “Comb-like detection shall be supported in UE-to-UE CLI-RSRP measurement. 
– Reusing the configuration of SRS resources for IMR can be considered”(Section 3.2, page 6));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for detecting SRS-RSRP for a UE-UE CLI measurement as taught by the R1-1801798 document and the SRS configuration framework for CLI-RS configuration as taught by the R1-1900489 document with the devices as taught by Zhu et al. for the purpose of improving interference coordination by devices in an communication network.
Regarding claim 13, Zhu teach a base station (Fig.4 @ 405 and Fig.12 @ 1205) in a communication system (Fig(s).2-4), the base station (Fig.4 @ 405 and Fig.12 @ 1205) comprising: 
a transceiver (Fig.12 @ 1220); and 
a controller (Fig.12 @ 1240) coupled with the transceiver (Fig.12 @ 1220) and configured to: 
transmit, to a terminal (Fig.4 @ 410), a measurement object configuration for a cross link interference (CLI) measurement and a report configuration (Fig.4 @ 420), 
and 
receive, from the terminal (Fig.4 @ 410), a measurement result for the CLI measurement including third information on a reference signal received power (RSRP) of a sounding reference signal (SRS) received on the SRS resource (Fig.4 @ 430),
However, Zhu et al. fail to explicitly teach wherein the measurement object configuration including includes a sounding reference signal (SRS) resource configuration for the CLI measurement, 
wherein the SRS resource configuration includes first information on an SRS resource for the CLI measurement and second information on a downlink bandwidth part (BWP associated with (BWP) for the SRS resource; and
wherein the measurement on the SRS resource is based on the SRS resource configuration.
The R1-1900489 document teaches a method wherein the measurement object configuration including includes a sounding reference signal (SRS) resource configuration for the CLI measurement (read as use SRS for L3 UE-to UE measurement (Section 3.2, page 3)), 
wherein the SRS resource configuration (read as CLI-RS) includes first information on an SRS resource for the CLI measurement and second information on a downlink bandwidth part (BWP) associated with for the SRS resource (read as “UE could be configured with one or more CLI-RS resource sets. Each CLI-RS resource set could contain one or more CLI-RS resources. A CLI-RS resource could have the following fields: ID, CLI-RS resource mapping, CLI-RS sequence index, measurement frequency band, periodicity, offset, etc.”(Fig.3; Section 3.3, page 3));
wherein the measurement on the SRS resource is based on the SRS resource configuration. (read as “Current SRS configuration framework can be reused for CLI-RS configuration.”(Section 3.2, page 3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the SRS configuration framework for CLI-RS configuration as taught by the R1-1900489 document with the devices as taught by Zhu et al. for the purpose of enhancing CLI packet architectures by devices in an communication network.
However, Zhu et al. and the R1-1900489 document fail to explicitly teach wherein the RSRP of the SRS is based on a measurement on the SRS resource,
The R1-1801798 document teaches a method wherein the RSRP of the SRS is based on a measurement on the SRS resource, (read as UE-to-UE CLI-RSRP measurement (Section 3.2, page 6) For example, “Comb-like detection shall be supported in UE-to-UE CLI-RSRP measurement. 
– Reusing the configuration of SRS resources for IMR can be considered”(Section 3.2, page 6));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for detecting SRS-RSRP for a UE-UE CLI measurement as taught by the R1-1801798 document and the SRS configuration framework for CLI-RS configuration as taught by the R1-1900489 document with the devices as taught by Zhu et al. for the purpose of improving interference coordination by devices in an communication network.
Regarding claims 2, 6, 10, and 14, and as applied to claims 1, 5, 9, and 13 above, Zhu et al. teach “methods, systems, devices, and apparatuses that support user equipment (UE) measurement for cross-link interference (CLI).”(Fig(s).2-4, 8, and 12; Paragraph [0005])
The R1-1801798 document teaches “Comb-like detection shall be supported in UE-to-UE CLI-RSRP measurement. 
– Reusing the configuration of SRS resources for IMR can be considered”(Section 3.2, page 6)
However, Zhu et al. and the R1-1801798 document fail to explicitly teach wherein the first information on the SRS resource includes at least one of
information on a number of ports,
 information on a time domain resource, or 
information on a frequency domain resource, 
wherein the second information on the downlink BWP is used to identify a reference point for the SRS resource, and 
wherein the SRS resource configuration further includes fourth information on a serving cell for which the downlink BWP is configured. 
The R1-1900489 document teaches a method wherein the first information on the SRS resource includes at least one of
information on a number of ports, 
information on a time domain resource, or 
information on a frequency domain resource (read as measurement  frequency band (Section 3.3, page 3)), 
wherein the second information on the downlink BWP is used to identify a reference point for the SRS resource (read as ID (Section 3.3, page 3)), and 
wherein the SRS resource configuration further includes fourth information on a serving cell for which the downlink BWP is configured. (read as “A CLI-RS resource could have the following fields: ID, CLI-RS resource mapping, CLI-RS sequence index, measurement frequency band, periodicity, offset, etc.”(Fig.3; Section 3.3, page 3))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for detecting SRS-RSRP for a UE-UE CLI measurement as taught by the R1-1801798 document and the SRS configuration framework for CLI-RS configuration as taught by the R1-1900489 document with the devices as taught by Zhu et al. for the purpose of enhancing CLI packet architectures by devices in an communication network.
Regarding claims 3, 7, 11, and 15, and as applied to claim 1 above, Zhu et al., as modified by the R1-1900489 document and the R1-1801798 document, teach  a method, terminal, and base station (Fig(s).2-4, 8, and 12; Paragraph [0005]) wherein the report configuration includes an event triggered report configuration for the CLI measurement (read as “the report may be periodic and/or event triggered reporting, e.g., based on the CLI-RSSI and/or SRS-RSRP measurements being above a high threshold and/or being below a low threshold.”(Paragraph [0126])), 
wherein the event triggered report configuration includes a threshold for the RSRP of the SRS (read as high or low threshold for a SRS-RSRP (Paragraph [0126])), and 
wherein transmission of the measurement result for the CLI measurement including the third information on the RSRP of the SRS is triggered based on an identification that the RSRP of the SRS is higher than the threshold.(read as high threshold (Paragraph [0126]))
Regarding claims 4, 8, 12, and 16, and as applied to claims 1, 5, 9, and 13 above, Zhu et al., as modified by the R1-1900489 document and the R1-1801798 document, teach  a method, terminal, and base station (Fig(s).2-4, 8, and 12; Paragraph [0005]) wherein the measurement object configuration further includes a resource configuration for a reference signal strength indicator (RSSI) associated with the CLI measurement (read as CLI-RSSI (Paragraph [0126])), 
wherein the resource configuration for the RSSI associated with the CLI measurement includes fifth information on a resource on which the RSSI is to be measured (read as “an information element of measurement resource configuration for CLI-RSSI measurement may carry or otherwise convey an indication of parameters such as, but not limited to, a number of physical resource blocks (PRBs), a starting PRB for subband indication, a number of OFDM symbol(s), a starting or first OFDM symbol index in the slot, and the like.”(Paragraph [0093])), 
wherein the report configuration includes an event triggered report configuration for the CLI measurement (read as “the report may be periodic and/or event triggered reporting, e.g., based on the CLI-RSSI and/or SRS-RSRP measurements being above a high threshold and/or being below a low threshold.”(Paragraph [0126])), and 
wherein the event triggered report configuration includes a threshold for the RSSI associated with the CLI measurement. (read as high or low threshold for a CLI-RSSI (Paragraph [0126]))
Regarding claims 17-20, and as applied to claims 4, 8, 12, and 16 above, Zhu et al., as modified by the R1-1900489 document and the R1-1801798 document, teach  a method, terminal, and base station (Fig(s).2-4, 8, and 12; Paragraph [0005]) wherein the RSSI associated with the CLI measurement is identified by performing a measurement on the resource (read as “an information element of measurement resource configuration for CLI-RSSI measurement may carry or otherwise convey an indication of parameters such as, but not limited to, a number of physical resource blocks (PRBs), a starting PRB for subband indication, a number of OFDM symbol(s), a starting or first OFDM symbol index in the slot, and the like.”(Paragraph [0093])), and 
wherein transmission of a measurement result for the CLI measurement including information on the RSSI associated with the CLI measurement is triggered based on an identification that the RSSI associated with the CLI measurement is higher than the threshold. (read as “the report may be periodic and/or event triggered reporting, e.g., based on the CLI-RSSI and/or SRS-RSRP measurements being above a high threshold and/or being below a low threshold.”(Paragraph [0126]))
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Xu et al. (U.S. Patent Application Publication # 2022/0060265 A1) teach “sounding reference signal transmission for UE-to-UE cross-link interference measurement.”(Paragraph [0002])
Wang et al. (U.S. Patent Application Publication # 2021/0409986 A1) teach “A method for controlling measurement includes that: the terminal receives a cross-link interference (CLI) measurement configuration from a network device, where the CLI measurement configuration includes at least one sounding reference signal (SRS) resource configuration, each of the at least one SRS resource configuration being associated with at least one of a cell identity or an SRS index; and the terminal performs a CLI measurement according to the CLI measurement configuration, where the CLI measurement refers to that the terminal measures an SRS of another terminal.”(Fig(s).1-4; Abstract)
Harrebek et al. (U.S. Patent Application Publication # 2021/0006438 A1) teach “systems and/or methods for cross link interference (CLI) measurement reporting.”(Paragraph [0002])
Masal et al. (U.S. Patent Application Publication # 2020/0228213 A1) teach “a method and system for enabling of cross-link interference measurement using a CLI reference signal (CLI-RS) resource in a wireless network.”(Paragraph [0001])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
October 28, 2022